             Case 2:20-cv-00606-JAM-KJN Document 34 Filed 07/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT
10                                    EASTERN DISTRICT OF CALIFORNIA
11

12   STATE FARM GENERAL INSURANCE                       Case No.: 2:20-CV-00606-JAM-KJN
     COMPANY,
13

14                       Plaintiff,
                                                        ORDER DISMISSING ANKER
15            vs.                                       INNOVATIONS LIMITED, WITHOUT
                                                        PREJUDICE, PURSUANT TO JOINT
16
     ANKER INNOVATIONS LIMITED;                         STIPULATION
17   AMAZON.COM SERVICES, INC. dba                      [FED. R. CIV. PROC., R 41]
     AMAZON.COM, INC.; and DOES 1-20,
18   Inclusive,
19
                         Defendants.                    Judge: Hon. John A. Mendez
20                                                      Courtroom: 6

21                                                      COMPLAINT FILED: 02/10/2020
                                                        TRIAL DATE: 01/20/2022
22

23

24   \\\

25   \\\
26   \\\
27

28

                                                    1

           JOINT STIPULATION AND REQUEST FOR ORDER DISMISSING ANKER, WITHOUT PREJUDICE
     STF.1289/STF.1290
             Case 2:20-cv-00606-JAM-KJN Document 34 Filed 07/29/20 Page 2 of 2



 1            IT IS HEREBY ORDERED, ADJUDGED AND DECREED, pursuant to Joint Stipulation of
 2   Plaintiff STATE FARM GENERAL INSURANCE COMPANY and ANKER INNOVATIONS
 3   LIMITED, by and through their counsel of record, ANKER INNOVATIONS LIMITED, is hereby
 4   dismissed from the Plaintiff's Complaint and First Amended Complaint, without prejudice.
 5            IT IS SO ORDERED.
 6

 7   DATED: 7/28/2020                            /s/ John A. Mendez_________
                                                 JUDGE JOHN A. MENDEZ
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2

          JOINT STIPULATION AND REQUEST FOR ORDER DISMISSING ANKER, WITHOUT PREJUDICE
     STF.1289/STF.1290
